Silverman, J., dissents in a memorandum as follows:
I would deny the protective order in toto. The rule limiting disclosure proceedings in derivative actions should not be a rigid one. The reason for the rule is that in many derivative actions involving public corporations, the disclosure becomes so wide ranging and extensive that its expense can be so great that the very pendency of the suit becomes a burden on the corporation, and even cases without merit are settled to avoid such an expense. That consideration has no application to the present case — a discrete and limited dispute among cooperator tenants in a co-operative apartment house.